ORDER
An examination of the record in this case reveals that the appeal herein was taken prior to the disposition of defendants’ counterclaims in Superior Court and that the judgment appealed was not accompanied by the certificate required under Super.R. Civ.P. 54(b). Accordingly, we assign the defendants’ motion to affirm the judgment of the Superior Court to the motion calendar for Wednesday, November 5, 1980 at 9:30 for oral argument, provided that the requisite Rule 54(b) certificate is procured and filed herein prior to that date.
DORIS, J., did not participate.